DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 02/12/2021 has been fully considered and is attached hereto. 
Response to Amendment
Applicant’s amendment to the specification changing the title of the disclosure is acknowledged and recorded. Therefore, the specification objection previously set for in the non-final office action dated 10/07/2021 has been withdrawn.
The Applicant originally submitted Claims 1-8 in the application. In the present response, the Applicant amended Claims 1-3, 5-6 and 8, added new Claims 9-10. Accordingly, claims 1-10 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/28/2021, with respect to the Claim objection set forth in the non-final office action dated 10/07/2021 is persuasive, therefor the Claim objection has been withdrawn.
Applicant’s argument with respect to rejection of Claim 1 under 35 U.S.C. § 103 has been fully considered, and are persuasive. Therefore the rejection has been withdrawn. However upon further search and consideration a new grounds of rejection has been set forth below necessitated by Applicant’s amendment to Claim 1.  
	    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-5 and 9-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hiromitsu et al (JPH05243412A). 
For the purpose of citation, Examiner used machine translation of JPH052434312A, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Hiromitsu (In Fig 3) discloses an electronic device comprising: 
an electronic component (12) capable of being a heat source (¶ 20, II. 1-8); 
a substrate (10/11/13) on which the electronic component (12) is disposed (Fig 3); and 
a heat spread shield member (15) that covers, with a heat insulation layer (air gap in between 10/11/12/13 and 15) in between, an area including a region of the substrate (10/11/13), at which the electronic component (12) is disposed (Fig 3), and being on a front side or a rear side of the substrate (10/11/13) and that is connected to the substrate (11), (Fig 3), wherein 

Examiner Note; the limiting term “single material” in Claim 1 is a broad term encompassing materials that are made of “a single element materials” such as “pure copper” or “pure gold” or materials made of “a composition of single element materials” such as “metal alloys” or “stone” or “wood”. Specification does not have support with respect to “a single element materials” and in [0019] only species that “Specific examples of the material of the heat dissipation member 14 include a material containing copper, gold, silver, aluminum, or the like, but the material is not limited thereto”. Accordingly, the Examiner treated the meaning of “single material” as to be that of “a composition of single element materials”.
Regarding Claim 4, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu (In Fig 3) further discloses wherein the heat insulation layer includes at least an air layer (air gap in between 10/11/12/13 and 15) or a heat insulation member.
Regarding Claim 5, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu (In Fig 3) further discloses wherein the electronic device further comprising an insulation sheet (16), (¶ 20, II. 6-8) in an area (area where 16 is disposed) other than an area (area of air gap in between 10/11/12/13 and 15), in which the heat spread shield member faces the electronic component (Fig 3), on a surface (surface of 15 where 16 is disposed on) of the heat spread shield member (15) on a side (side where 16 is disposed on) of the substrate (10/11/13), (Fig 3).
Regarding Claim 9, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu (In Fig 3) further discloses wherein the electronic component (12) is surrounded by the substrate (10/11/13) and the heat spread shield member (15), (¶ 20, II. 1-3), (Fig 3).
Regarding Claim 9, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu (In Fig 3) further discloses wherein the electronic component (12) is connected to a layer (10) made of a material (aluminum, ¶ 20, II. 1-3) having high thermal conductivity in the substrate (10/11/13), and the heat spread shield member (15), (¶ 20, II. 1-3), (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Hiromitsu in view of Strader et al (US 2014/0368992).
Regarding Claim 2, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu does not disclose wherein the heat spread shield member is formed of a material having thermal conductivity of 50 W/mK or more.

	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hiromitsu with Strader with a heat spread shield having thermal conductivity of 50 W/mK or more to benefit from dissipating heat away from the operating electrical component to a heat spreader and eliminating possibilities of electrical component operating at a temperature significantly higher than their normal or desirable operating temperature which may adversely affect the operating characteristic of the electrical component and the operation of the associated device (Strader, ¶ 3, II. 5-12).
Regarding Claim 3, Hiromitsu discloses the limitations of Claim 1, however Hiromitsu does not disclose wherein the material of the heat spread shield member contains copper.
Instead Strader (In Fig 1) teaches wherein the material of the heat spread shield member contains copper (¶ 19, II. 7-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hiromitsu with Strader with a heat spread shield containing copper to benefit from the high thermal conductivity of copper dissipating heat away from the operating electrical component to a heat spreader and eliminating possibilities of electrical component operating at a temperature significantly higher than their normal or desirable operating temperature which may adversely affect .
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiromitsu in view Hirano (US20010036065).
Regarding Claim 6, Hiromitsu discloses the limitations of claim 1, however Hiromitsu does not discloses wherein the substrate is a multilayer substrate including a wiring layer and a ground layer, and includes one or more vias that connect the ground layer and the heat spread shield member.
Instead Hirano (In Fig 2C) teaches wherein the substrate (thermally conductive board), (¶ 76, II. 1-4) is a multilayer substrate (Fig 2C) including a wiring layer (11), (¶ 76, II. 20-23) and a ground layer (15), (¶ 76, II. 20-23), and includes one or more vias (14), (¶ 76, II. 20-23) that connect the ground layer (15) and the heat spread shield member (13), (¶ 76, II. 10-12), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hiromitsu with Hirano with a multilayer substrate including a wiring layer and a ground layer and a via that connects the ground layer and the heat dissipation member to benefit from providing a circuit board with high heat dissipation, high conductivity, high ground connection reliability while providing a power module allowing its size to be reduced and its density increased (Hirano, ¶ 7, II. 2-13).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiromitsu in view Oh et al (US2019/0295986).
Regarding Claim 7, Hiromitsu discloses the limitations of claim 1, however Hiromitsu does not discloses wherein the electronic component includes an integrated circuit layer in which at least an integrated circuit is formed, and a memory layer in which at least memory is formed and which is disposed further than the integrated circuit layer from the substrate.
Instead Oh (In Fig 2A) teaches wherein the electronic component (1000) includes an integrated circuit layer (201/205/203) in which at least an integrated circuit (200) is formed (Fig 2A), and a memory layer (211/209/207) in which at least memory (300a/300b) is formed and which is disposed further than the integrated circuit layer (201/205/203) from the substrate (100), (Fig 2A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hiromitsu with Oh with an integrated circuit layer in which an integrated circuit is formed and a memory layer in which a memory is formed and disposed further than the integrated circuit layer from the substrate to benefit from providing a semiconductor package with increased heat radiation and improved electrical characteristics for high speed and a high device integration (Oh, ¶ 4, II. 3-8, ¶ 5, II. 1-2, ¶ 6, II. 1-3).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Hiromitsu in view Cho et al (US2019/0295986).
Regarding Claim 8, Hiromitsu discloses the limitations of claim 1, however Hiromitsu does not disclose wherein the device further comprising: a housing that accommodates at least the substrate and the - 23 -Attorney Docket No.: US84002 20X00229USheat spread shield member; and a display panel disposed on a surface side of the housing, wherein heat of the electronic 
Instead Cho (In Fig 1) teaches wherein the device further comprising: a housing (60) that accommodates at least the substrate (70) and - 23 -Attorney Docket No.: US84002 20X00229USthe heat spread shield member (30); and a display panel (5) disposed on a surface side of the housing (60), (Fig 1), wherein heat of the electronic component (70) is dissipated from a portion of the housing (60), which is disposed on a side opposite to the display panel (5), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hiromitsu with Cho with a housing accommodating the substrate, the heat dissipation member a display panel disposed on a surface of the housing with heat of the electronic component dissipated from a portion of the housing side opposite to the display to benefit from high thermal conductivity of the heat dissipating sheet which could distribute the heat from heat generating body evenly with improved coherence (Cho, Col 2, II. 39-50).

           				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835     

/ZACHARY PAPE/Primary Examiner, Art Unit 2835